Case 17-33964-hdh11 Doc 1088 Filed 10/15/18   Entered 10/15/18 16:11:30   Page 1 of 3



 VANESSA BUCHKO
 BENJAMIN VAUGHN
 PATRICK GUSHUE
 Consumer Financial Protection Bureau
 1700 G Street, NW
 Washington, DC 20552
 Telephone (Buchko): 202-435-9593
 Fax: 202-435-7722
 E-mail: Vanessa.Buchko@cfpb.gov

 ATTORNEYS FOR
 Creditor Consumer Financial Protection Bureau

             IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION


 IN RE:                                   Case No. 17-33964-HGH

 THINK FINANCE, LLC, et al.,              Jointly Administered

             Debtors.                     Chapter 11




  CONSUMER FINANCIAL PROTECTION BUREAU’S JOINDER IN THE
    OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED
    CREDITORS TO THE THIRD MOTION OF THE DEBTORS AND
  DEBTORS-IN-POSSESSION FOR ENTRY OF AN ORDER EXTENDING
   DEBTORS’ EXCLUSIVITY PERIODS WITHIN WHICH TO FILE A
      PLAN AND SOLICIT VOTES THERON [DOCKET NO. 994]

       The Consumer Financial Protection Bureau (Bureau) files this joinder in the

 objection to the Third Motion of the Debtors and Debtors-in-Possession for Entry

 of an Order Extending Debtors’ Exclusivity Periods Within Which to File a Plan

                                         1
Case 17-33964-hdh11 Doc 1088 Filed 10/15/18     Entered 10/15/18 16:11:30   Page 2 of 3



 and Solicit Votes Thereon [Docket No. 994] (Motion) filed by the Official

 Committee of Unsecured creditors [Docket No. 1063] (the Objection). For the

 reasons set forth in the Objection, the Bureau also requests that the Debtors’

 Motion be denied.

 Dated: October 15, 2018                Respectfully submitted,


                                        Kristen A. Donoghue
                                        Enforcement Director

                                        Deborah Morris
                                        Deputy Enforcement Director

                                        Michael Salemi
                                        Assistant Litigation Deputy

                                        /s/ Patrick Gushue
                                        Patrick Gushue
                                        Vanessa Buchko
                                        Benjamin Vaughn
                                        Enforcement Attorneys
                                        Consumer Financial Protection Bureau
                                        1700 G Street, NW
                                        Washington, DC 20552
                                        Telephone (Buchko): 202-435-9593
                                        Telephone (Vaughn): 202-435-7964
                                        Telephone (Gushue): 202-435-9671
                                        Fax: 202-435-7722
                                        E-mail: Vanessa.Buchko@cfpb.gov
                                        E-mail: Benjamin.Vaughn@cfpb.gov
                                        E-mail: Patrick.Gushue@cfpb.gov
                                        Attorneys for Consumer Financial
                                               Protection Bureau




                                          2
Case 17-33964-hdh11 Doc 1088 Filed 10/15/18      Entered 10/15/18 16:11:30   Page 3 of 3



                           CERTIFICATE OF SERVICE

       I, Patrick Gushue, certify that on October 15, 2018, I served or caused to be

 served the foregoing document electronically on the Electronic Case Filing System

 for the United States Bankruptcy Court for the Northern District of Texas upon all

 parties in these cases entitled to receive such service.



                                         /s/ Patrick Gushue
                                         Consumer Financial Protection Bureau




                                            3
